Citation Nr: 1640751	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  12-33 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for service-connected hypertensive vascular disease, evaluated as 10 percent disabling prior to March 9, 2010 and 20 percent disabling on and after March 9, 2010.

3.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss.  

4.  Entitlement to a compensable evaluation for service-connected left eye injury residuals.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Robert Chisholm, Esquire


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, with service in Vietnam.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to increased ratings for PTSD, hypertensive vascular disease, bilateral hearing loss, and left eye injury residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection is currently in effect for the following disabilities:  PTSD, rated as 70 percent disabling; hypertensive vascular disease, currently rated as 20 percent; tinnitus rated as 10 percent disabling; a residual left eye injury, rated as noncompensable; and a bilateral hearing loss disability, rated as noncompensable.

2.  The Veteran's service connected disabilities render him unable to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. 
§ 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015).

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2015).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  38 U.S.C.A. § 5107(b) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On his application for TDIU, the Veteran reported an approximately forty year employment with the US Postal Office.  He retired in 2011 due to his service connected disabilities.  The Veteran indicated that he had a high school degree but no other education, training or work experience.  He indicated that he was unable to work because of his hypertension, left eye injury, hearing loss and tinnitus.  In an April 2016 statement, the Veteran noted that he retired as a postal clerk.  He stated that his medication for his high blood pressure caused him to be fatigued and fall behind in his tasks.  He also stated that his PTSD affected his employment due to verbal conflicts with coworkers; he preferred to work in an isolated environment, but his responsibilities as a postal clerk required him to interact with coworkers.  Finally, he noted that he had difficulty hearing and sensitivity to light due to his service-connected left eye injury.  

At a November 2009 VA examination for his PTSD, the Veteran denied inappropriate behavior, but reported suicidal behavior, panic attacks.  The examiner noted marked social avoidance and withdrawal, anxiety around others, irritability with easy loss of temper, insomnia, poor concentration, intrusive thoughts, and nightmares.   The Veteran reported he had worked for the USPS for 20 years and lost time in the last year from work due to a foot fracture and his emotional problems.  Although he noted that the Veteran's disability did not cause total occupational impairment, he found that the Veteran had occupational difficulty due to decreased concentration and poor social interaction as a result of his PTSD.  The examiner noted that the Veteran lost time from work occasionally due to his emotional problems.  

At the Veteran's March 2010 VA examinations for his hypertension and his left eye disability, the examiners did not note any effect that his disabilities had on his occupation.  The Veteran reported however, difficulty controlling his blood pressure, taking 3 medications, and a history of headaches.  However, at his March 2010 examination for his hearing loss, the examiner noted that the Veteran's bilateral hearing loss caused significant effects on his occupational activities, specifically causing hearing difficulty and difficulty understanding conversations and other sounds if background noise was present.  

In May 2016, the Veteran underwent a private employability evaluation by RB, M.S.C.R., a certified rehabilitation counselor with 25 years' experience in providing vocational evaluation, counseling, career exploration, and placement services.  RB reviewed the Veteran's medical records and conducted a vocational interview with the Veteran.  The examiner noted the Veteran's position as a postal clerk was classified as light work, skilled or semi-skilled.  The examiner noted that she considered the Veteran's PTSD, hypertension, tinnitus, residuals of a left eye injury, and hearing loss.  The examiner reviewed the Veteran's background information and current symptoms of the service-connected disabilities.  The examiner summarized the Veteran's medical records and thoroughly assessed how each of the Veteran's service connected disabilities affected his employment.  Specifically, RB found that the Veteran's worsening hearing loss created problems while talking to his co-workers, supervisors and customers; in addition to this, his tinnitus reportedly caused him to leave work early at least five days a month.  RB found that the Veteran's worsening PTSD caused sleep disturbances such as recurring nightmares, resulting in low energy during his work days.  Additionally, the Veteran's PTSD caused severe mood swings, irritability and isolation tendencies which also caused problems with coworkers.  The examiner cited the November 2009 VA examiner's notation of decreased concentration and poor social interaction caused by the Veteran's PTSD.  Regarding the Veteran's hypertension, R.B. found that the Veteran's medication caused drowsiness, resulting in difficulty attending to tasks and causing memory problems.  Based on the foregoing, the examiner concluded that the Veteran was no longer able to secure and follow any substantially gainful occupation as a result of his service connected disabilities, including sedentary work.  Specifically, the examiner found that the Veteran would be unable to perform sedentary work as he did not have any transferable skills to sedentary work based on his vocational history and given his extensive medical and psychological symptoms.  

Applying the criteria set forth above to the facts in this case, and affording the Veteran the benefit of the doubt, the Board finds that the evidence supports the assignment of a TDIU. 

The record on appeal establishes that service connection is currently in effect for the following disabilities: PTSD, rated as 70 percent disabling, hypertensive vascular disease currently rated as 20 percent, tinnitus rated as 10 percent disabling, a residual left eye injury rated as noncompensable, a bilateral hearing loss disability rating as noncompensable.  The Veteran's combined disability rating is 80 percent.  He therefore meets the schedular requirements for consideration of a TDIU. 

Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16 (a).  Upon consideration of the record in its entirety, the Board finds that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

In this regard, the record shows that the Veteran has approximately forty years of employment history as a postal clerk and mail handler at the Postal Service.  The Veteran has a high school degree but no other education, training or work experience.  The record reflects that the Veteran's service connected PTSD, hearing loss, hypertension, left eye injury and tinnitus interfered with his occupational abilities, in that it prevented him from participating in activities and communications required as a postal worker.  Given the Veteran's nearly forty year work history in that field, and his lack of alternative education and training, the Board finds that these limitations have a significant impact on his ability to carry out the work for which he has experience and training.

Additionally, the private vocational examiner RB determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, in whole or in part.  This assessment was based on a thorough review of relevant medical records and a clinical interview, and the examiner's extensive experience in vocational assessment.  The Board accords the opinion report significant probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in probative value is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Additionally, although the November 2009 and March 2010 VA examiners concluded that the Veteran's PTSD, hypertension, and left eye injury did not render him unable to secure and maintain substantially gainful employment, those examiners did not address the combined effects of the disabilities.  Thus, those opinions do not address the issue and are not accorded probative value.


These findings lead the Board to conclude that TDIU is warranted.  The Board finds that the evidence of record is sufficient to establish that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.


ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board notes that with regard to his claims for increased ratings, current examinations are warranted in order to determine the current severity of the disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (providing that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  The Veteran was most recently provided a VA examination for his left eye injury, bilateral hearing loss, and hypertension in March 2010 and for his PTSD in November 2009.  Pertinently the record indicates a worsening of these disabilities since the VA examinations were conducted.  In this regard, the Veteran indicated a worsening of his symptoms during his May 2016 vocational interview to assess his employability.  See May 2016 Employability Evaluation.  As discussed above, the vocational interview now shows that the Veteran is precluded from substantial gainful employment due to his PTSD, hypertension, bilateral hearing loss, and left eye injury.  Thus, worsening has been shown and current examinations are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.  

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must report all signs and symptoms necessary for rating the Veteran's service connected PTSD under the rating criteria, utilizing the appropriate Disability Benefits Questionnaire (DBQ).

4.  After any additional records are associated with the claims file, schedule a VA examination to ascertain the current severity and manifestations of his service connected hypertension.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must report all signs and symptoms necessary for rating the Veteran's service connected hypertension under the rating criteria, utilizing the appropriate DBQ.

5.  After any additional records are associated with the claims file, schedule an appropriate examination to determine the extent and severity of the Veteran's hearing loss.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner should report all signs and symptoms necessary for rating the Veteran's service connected hearing loss under the rating criteria, utilizing the appropriate DBQ.  The examiner must comment on the functional loss caused by the Veteran's hearing loss.

6.  After any additional records are associated with the claims file, schedule a VA examination to ascertain the current severity and manifestations of his service connected left eye injury.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner should report all signs and symptoms necessary for rating the Veteran's service connected left eye injury under the rating criteria, utilizing the appropriate DBQ.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause will include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


